DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any citation of the instant specification is as published in US Patent Application Publication 20210089784.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Russian Federation on 9/20/2019. It is noted, however, that applicant has not filed a certified copy of the 2019129646 application as required by 37 CFR 1.55.

Claims Status
Claims 1-33 are pending and are currently being examined.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claims 1 and 17 recite A system or method “for processing the data from the archive”, which could be corrected as follows: “for processing [[the]] data from [[the]] an
Claim 1 recites “to select specific cameras, the data will from which be processed”, which could be corrected as follows: “to select specific cameras[[,]] from which the data will 
Claims 3-4 and 19-20 recite “wherein the”, which could be corrected to “wherein in the”.
Claim 12 and 28 recite “wherein the at comparison of all detected objects”, which could be corrected as follows: “wherein [[the]] at comparison of all detected objects”
Claim 17 recites “a choice of specific cameras in the system, the data from which will be processed”, which could be corrected as follows: “a choice of specific cameras in the system[[,]] from which the data 
Claim 17 recites “providing the user with a choice of search modes:”, which could be corrected to “providing the user with a choice of search modes[[:]], wherein the search modes include:”
Claim 17 recites “setting the known object features”, which could be corrected to “setting [[the]] known object features”
Claim 18 recites “The method according to claim 1”, which could be corrected as “The method according to claim [[1]] 17”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 33 are/is rejected under 35 U.S.C. 101 because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject, and/or are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim(s) 33 does/do not fall within at least one of the four categories of patent eligible subject matter because the subject matter covers signals per se. For example, a propagating electrical or electromagnetic signal (See MPEP § 2106.I.). Per the notice titled “Subject Matter Eligibility of Computer Readable Media" (Jan. 2010), a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim(s) to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. 
Specifically, claim 33
‘[0082] In the context of this description, a "computer-readable data carrier" may be any environment or medium that can contain, store, transmit, distribute, or transport the instructions (commands) for their application ( execution) by a computer device, such as a personal computer. The data carrier may be an energy-dependent or energy-independent machine-readable data carrier.’

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16, 18-23 and 28-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1 recite(s) the limitation(s) “the metadata” on Page 16 Line 6 of the claims’ document.  There is insufficient antecedent basis for this limitation in the claim. The applicant should correct the claim to be have consistent and clear language. E.g., if “the metadata” of Line 6 is intended to be the same as “data” mentioned in the preamble (Line 2), then either the preamble could recite “metadata” instead of “data”, or the third 

Claim(s) 1 also recite(s) the limitation(s) “the mentioned metadata” on Page 16 Line 19 of the claims’ document. There is insufficient antecedent basis for this limitation in the claim. The previous limitations include two separate “mentions” of the term “metadata”, namely, metadata mentioned in the intended use phrase “to generate metadata” (Pg 16 Ln 18), and metadata mentioned in the phrase “database for storing the metadata” (Pg 16 Ln 6). For examination purposes, the examiner interprets that “the mentioned metadata” is the metadata that is “intended” to be generated, as mentioned on Pg 16 Ln 18.

Claims 6 and 22 recite “the object features include: object type, object color, minimum object size, maximum object size”. Here, at least because there is no “and” or “or” preceding the last object (“maximum object size”) in the claimed group, it is unclear which combination of object features are required in the claim. Furthermore, the specification doesn’t further illuminate on which combination of object features are required. For examination purposes, the examiner interprets as “wherein the object features include: object type, object color, minimum object size, and maximum object size”. 

Claims 2-16, 18-23 and 28-29 are also rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-8, 15-21, 23-24 and 31-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Patent Application Publication 20210064885) in view of Oguz (US Patent Application Publication 20070074251) and further in view of Matsubara (US Patent Application Publication 20180081908).

As per claims 1 and 17, Mori teaches a system (investigation assist system 1) for processing the data from the archive (databases/video management server), [and a respective method, the system] comprising:
	at least two video cameras (FIG. 1:C1-C20 and ¶ 28 – “cameras C1 to C20”);
	memory made with the ability to store video data archive coming from all video cameras of the system (FIG. 1:40 and ¶ 31 – “The video management server 40 stores data of processing results of the face authentication server 50, the person search server 60, the behavior detection server 70, the vehicle search server 80, and the LPR server 90, and stores the captured video data of each of the cameras C1 to C20. ”, data necessarily stored in memory of server);

	a graphical user interface (GUI) (see FIGs. 4 and 5, and at least ¶ 75) 
containing at least the following:
	a video camera selection unit enabling the user to select specific cameras[[,]] from which the data will 
a time period (“date and time” start and end) setting unit enabling the user to set a specific video time period for the selected video camera (FIGs. 4 and 5 
search mode selection unit (Search mode selection icon and sub-window) enabling the user selecting one of three possible search modes (FIGs. 4-5 and “[0083] In the display area of the search mode (Search mode), a selection icon of the search mode intended by the operator is arranged. For example, an Event icon and an Analytics icon are arranged. In FIGS. 4 and 5, the Analytics icon is selected by the operation of the operator…”[0085] The Analytics icon is selected, for example, when searching for an object shown in captured video data of a camera. Upon detecting that the Analytics icon has been selected, the investigation assist application displays a sub-window in which a People icon OB1, a Face icon OB2, a Vehicle icon OB3, and an LPR icon OB4 are arranged.”)
	face search mode (FIGs. 4-5:OB2 and ¶ 85 – “Face icon OB2”), 
vehicle license plate number search mode (FIGs. 4-5:OB4 and ¶ 85 and ¶ 28 – “license plate recognition (LPR)”), or
object search mode (FIGs. 4-5:OB1,OB3 and ¶ 85 – “People icon OB1…Vehicle icon OB3”), 
search features unit configured for setting the known features (characteristics) of the object to perform search by objects (FIG. 4:WD2 and FIG. 4:WD3 and “[0087]…the investigation assist application displays a person detail screen WD2 on the display device 116 (see FIG. 4). The person detail screen 
display configured to display the obtained search results (e.g., display of client terminal, see FIGs. 6-11 and, ¶¶ 14-19);
	at least one data processing device (client terminals VW1 and VW2, servers 50, 60, 70, 80, 90, 10 and/or 40) configured to perform the following stages (FIG. 1 and at least ¶¶ 31-39):
	analysis of video data to generate metadata that characterizes data on all objects in the video, wherein the mentioned metadata is recorded in the system database ( “[0033] The person search server 60 as a server is installed in, for example, a police station, and includes at least a processor 61 and a database 62. Every time the processor 61 of the person search server 60 receives the captured video data of each of the cameras C1 to C20, the processor 61 performs a video analysis for extracting information about a person (for example, a suspect) shown in the captured video data, and stores the video analysis result in the database 62.” And “[0035]…Every time the processor 81 of the vehicle search server 80 receives the captured video data of each of the cameras C1 to C20, the processor 81 performs a video analysis for extracting information about a 
	archived video data processing (e.g., ¶ 33 – “This video analysis result is referred to at the time of searching for the presence or absence of relevant person information, which is performed based on a processing instruction (for example, instruction to search for personal information) sent from the AI-integration server 10 when, for example, an incident occurs.”, the results are stored for the video analysis [“archived video data”] and is at least referred to during for a search, which requires processing, that is, “archived video data processing”) and 
search by their respective metadata (attributes/characteristic), after the user has selected the video cameras, set the time periods, and 
	display of the search result in the display (e.g., display of client terminal, see FIGs. 6-11 and, ¶¶ 14-19). 
Mori doesn’t teach/suggest: 
“decompression” of the video data, and 
that the search is to identify numbers or object found in “most of” the cameras.
However, Oguz, in an analogous art of a method and apparatus for processing multimedia data (Abstract), teaches/suggests the concept(s) of:
“decompression” of the video data (“[0005]…Due to the limitations in digital data/information storage capacities and shared transmission bandwidths, a greater need has arisen to compress digital pictures and video frames for the efficient storage and transmission of digital pictures and video frames” and “[0027]…The 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “decompression” of the video data, as taught/suggested by Oguz, to modify (or “further modify”) the system/method of Mori, because this would lead to the predictable results of a more efficient system/method capable of compressing and decompressing video data (Oguz ¶ 27 – “efficient storage and transmission of digital pictures and video frames”).
Mori, as modified, doesn’t teach/suggest: 
that the search is to identify numbers or object found in “most of” the cameras
However, Matsubara, in an analogous art of an image search system and method (¶ 1), teaches/suggests the concept(s) of:
that the search is to identify numbers or object found in “most of” the cameras (FIG. 15:S1503-S1505 and “[0140] Subsequently, the tracking ID 312 is acquired from the video database 111 by using the results of the similar vector search. The tracking ID linked to the search result of the highest similarity may be acquired or the tracking ID of a person who appears most among highly ranked searched persons in the search results.”, “[0141] Lastly, an inquiry Matsubara is suggestive of an object search because person is a type of object that can be searched for in a surveillance video.) 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the search is to identify numbers or object found in “most of” the cameras, as taught/suggested by Matsubara, to modify (or “further modify”) the system/method of Mori, as modified, because this would lead to the predictable results of a more accurate system/method that reduces search noises (See Matsubara ¶ 107 – “prevent the phenomenon of a large amount of search noises other than the targeted images appearing in the search results due to generic patterns in the query image, thereby enhancing the search accuracy”).
Further concerning the claim language of claim 1, the following limitation(s) is/are in intended use format, which does not move to distinguish over the prior art (e.g., see In re Schreiber
“to generate metadata that characterizes data on all objects in the video”

	As per claims 2 and 18, Mori, as modified, teaches the system according to claim 1 and method according to claim [17], wherein the metadata generation stage is performed either during the system operation, when video data is received in real time from video surveillance cameras, or immediately before the search, after the user has selected the video cameras, set the time periods, and selected the search mode (Mori ¶ 5 – “in response to reception of a video captured by a plurality of cameras, each of the plurality of servers performs a video analysis of an object with respect to an incident” and Mori ¶ 147 – “image search using live video in the investigation assist system 1 according to Embodiment 2.”, so at least the metadata is generated during system operation “when video data is received in real time”). 
Further concerning claims 2 and 18, claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. See MPEP § 2115. Here, the wherein clause(s) of “wherein the metadata generation stage is performed either during the system operation, when video data is received in real time from video surveillance cameras, or immediately before the search, after the user has selected the video cameras, set the time periods, and selected the search mode” raises questions as to the limiting effect of the clause’s language upon the claim. See MPEP § 2111.04.I. For example, the “wherein” clause(s) include a further limitation of a metadata generation stage. However, none of the positively steps/functions include any steps/functions of generating metadata. Therefore, the "wherein" clause(s) is/are not found to limit the Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
		
	As per claims 3 and 19, Mori, as modified, teaches the system according to claim 2 and the method according to claim 18, wherein the face search mode, all faces recognized in the video data from different selected video cameras are compared to identify all cases when the same face was recognized in the video data from […] the selected video cameras (Mori “[0086]…The Face icon OB2 is selected by the operation of the operator when requesting the verification processing of the face of a person such as a suspect as an object shown in the captured video data of the camera to the face authentication server 50” and Mori ¶ 32 – “every time the processor 51 of the face authentication server 50 receives the captured video data of each of the cameras C1 to C20, the processor 51 performs a video analysis such as detecting the face of a person shown in the captured video data”).
Mori, as modified, doesn’t teach/suggest
that the face is recognized from “the largest number of” cameras
However, Matsubara, in an analogous art of an image search system and method (¶ 1), teaches/suggests the concept(s) of:
that the face is recognized from “the largest number of” cameras (FIG. 15:S1503-S1505 and “[0140] Subsequently, the tracking ID 312 is acquired from the video database 111 by using the results of the similar vector search. The tracking ID linked to the search result of the Matsubara is suggestive of a face search because a person, like faces of a person, is a type of object that can be searched for in a surveillance video.)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the face is recognized from “the largest number of” cameras, as taught/suggested by Matsubara, to modify (or “further modify”) the system/method of Mori, as modified, because this would lead to the predictable results of a more accurate system/method that reduces search noises (See Matsubara ¶ 107 – “prevent the phenomenon of a large amount of search noises other than the targeted images appearing in the search results due to generic patterns in the query image, thereby enhancing the search accuracy”).

As per claims 4 and 20, Mori, as modified, teaches the system according to claim 2 and the method according to claim 18, wherein the vehicle license plate number search mode, all vehicle license plate numbers recognized in the video data from different selected video cameras are compared to identify all cases when the same vehicle license plate number has been recognized in the video data from […] the video cameras selected (Mori “[0059] For example, the LPR server 90 uses the learned model for the LPR server 90 to detect and extract license plate information related to an object (license plate) shown in the captured video data of each of the cameras C1 to C20, and to execute the verification processing between the license plate information included in the verification instruction from the AI-integration server 10 and the license plate list data in the database 92. The LPR server 90 outputs, as a processing result, the face image and personal information of the purchaser (owner) of the vehicle corresponding to the license plate registered in the license plate list data.”).
Mori, as modified, doesn’t teach/suggest
that the license plate number  is recognized from “the largest number of” cameras
However, Matsubara, in an analogous art of an image search system and method (¶ 1), teaches/suggests the concept(s) of:
that the license plate number  is recognized from “the largest number of” cameras (FIG. 15:S1503-S1505 and “[0140] Subsequently, the tracking ID 312 is acquired from the video database 111 by using the results of the similar vector search. The tracking ID linked to the search result of the highest similarity may be acquired or the tracking ID of a Matsubara is suggestive of a plate number search because a person, like a plate number, is a type of object that can be searched for in a surveillance video.)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the face is recognized from “the largest number of” cameras, as taught/suggested by Matsubara, to modify (or “further modify”) the system/method of Mori, as modified, because this would lead to the predictable results of a more accurate system/method that reduces search noises (See Matsubara ¶ 107 – “prevent the phenomenon of a large amount of search noises other than the targeted images appearing in the search results due to generic patterns in the query image, thereby enhancing the search accuracy”).

As per claims 5 and 21, Mori, as modified, teaches the system according to claim 2 and the method according to claim 18, wherein the following operations are performed in the object search mode:
	search for all objects meeting the set object features (Mori “[0035]…Every time the processor 81 of the vehicle search server 80 receives the captured video data of each of the cameras C1 to C20, the processor 81 performs a video analysis for extracting information about a vehicle (for example, a getaway vehicle) shown in the captured video data, and stores the video analysis result in the database 82…the vehicle search server 80 detects a vehicle satisfying the vehicle attribute information (for example, information indicating the external characteristics such as a vehicle type or a vehicle color of the getaway vehicle)); and 
comparison of all detected objects from different selected cameras to find the same objects found in video data received from the largest number of selected cameras (Mori “[0058] For example, the vehicle search server 80 uses the learned model for the vehicle search server 80 to detect and extract vehicle information related to an object (vehicle) shown in the captured video data of each of the cameras C1 to C20, and to execute search processing of a vehicle satisfying the vehicle search condition included in the verification instruction from the AI-integration server 10 by referring to the database 82.” For “largest number of”, see modification by Matsubara, as explained above for claims 1 and 17).

As per claims 7 and 23, Mori, as modified, teaches the system according to claim 6 and the method according to claim 22, wherein the object types include:
	a person, a group of people, a vehicle, or an abandoned object (Mori FIGs. 4-5:OB1,OB3 and ¶ 85 – “People icon OB1…Vehicle icon OB3”).

	As per claims 8 and 24, Mori, as modified, teaches the system according to claim 1 and the method according to claim 17, wherein the time period setting unit is configured to enable the user to set the video time period for each selected camera (Mori ¶ 76 – “the captured video data of one or more cameras selected or designated by the operation of the operator is a search target.” And Mori “[0077] The input field CON1 for search conditions is provided with respective display areas so that Time & Date, Camera, Search mode, and a search icon SC1 can be input or selected. [0078] In the display area of the date and time (Time & Date), a date and time start input field (From), a date and time end input field (To), and a Latest icon are arranged.”).

	As per claims 15 and 31, Mori, as modified, teaches the system according to claim 1 and the method according to claim 17, wherein the search result is further compared with the database to identify the person or owner of the found vehicle (Mori ¶ 59 – “the LPR server 90 outputs, as a processing result, the face image and personal information of the purchaser (owner) of the vehicle corresponding to the license plate registered in the license plate list data”).

As per claims 16 and 32, Mori, as modified, teaches the system according to claim 1 and the method according to claim 17, wherein the search result is displayed as a list or a set of frames (Mori Thumbnails, see at least FIG 6,THM1-10 and ¶ 95. Also see Mori FIGs. 7-11).

As per claim 33, Mori, as modified, teaches a computer-readable data carrier containing instructions executed by the computer processor for executing the methods of archive data processing according to claim 17 (Mori “[0004] The present disclosure…aims to provide…a computer program that improve the convenience of an investigation by an investigation agency such as the police by promptly and efficiently assisting the specification of a suspect who has caused an incident or a getaway vehicle used by the suspect for escape.”). 

Claim(s) 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Patent Application Publication 20210064885) in view of Oguz (US Patent Application Publication 20070074251) and further in view of Matsubara (US Patent Application Publication 20180081908), as applied to claims 5 and 21 above, and further in view of Bourdev (US Patent 7716157).

	As per claims 6 and 22, Mori, as modified, teaches the system according to claim 5 the method according to claim 21, 
wherein the object features include:
Mori ¶ 91 – “The vehicle characteristic elements are, specifically, a vehicle type (Type) and a vehicle color (Color).”), 
object color (e.g.,¶ 91 Mori – “The vehicle characteristic elements are, specifically, a vehicle type (Type) and a vehicle color (Color).”).
Mori, as modified, doesn’t teach/suggest 
minimum object size, [and] maximum object size
However, Bourdev, in an analogous art of object searching in one or more images (Abstract), teaches/suggests the concept(s) of:
minimum object size, [and] maximum object size ( “The object search criterion may thus include the range (size of object-smaller margin, size of object+smaller margin)”, see Col 10:65-67, and “At 202, object search criteria is obtained. Object search criteria is defined to be a parameter, value, characteristic, or other information related to an object used in a search. For example, object search criteria can include the number of objects associated with an image. A user may want to find a group picture with many people, or a picture of two people. Dimension or size information associated with an object may be used as object search criteria”, see Col 5:63-6:3)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of minimum object size, [and] maximum object size, as taught/suggested by Bourdev, to modify (or “further modify”) the system/method of Mori, as modified, because this would lead to the predictable results of a more accurate system/method providing the user the Bourdev ).

Claim(s) 9-10 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Patent Application Publication 20210064885) in view of Oguz (US Patent Application Publication 20070074251) and further in view of Matsubara (US Patent Application Publication 20180081908), as applied to claims 1 and 17 above, and further in view of Chen (US Patent Application Publication 20130307979).

	As per claims 9 and 25, Mori, as modified, teaches the system according to claim 1 and the method according to claim 17, 
wherein the GUI additionally contains a […] camera share setting unit enabling the user to set the share of selected cameras, in the video data from which the searched face or vehicle license plate number or object must be present in order to be included to the search results (Mori “[0082] In the display area of the camera (Camera), a selection screen (not shown) for the camera to be searched is displayed. When a camera is selected by the operation of the operator, the investigation assist application sets the selected camera as a search target of captured video data.” And as explained above, for claims 8 and 24, the search criteria may include one or more cameras, see e.g., Mori ¶¶ 76-77 and 89. Because the search criteria/conditions have to be satisfied, including the 
Mori, as modified, doesn’t teach/suggest
that the camera share setting is a “minimum” camera share setting
However, Chen, in an analogous art of a method and a system for integrating multiple camera images to track a vehicle (Abstract), teaches/suggests the concept(s) of:
that the camera share setting is a “minimum” camera share setting (“[0040] When the vehicle tracking system detects vehicles having the same plate number appear in multiple cameras and a number of appearance times reaches the recognition frequency threshold value” and ¶ 31 – “it can be estimated that the vehicle has to be recognized by at least four different cameras such that the recognition accuracy thereof can achieve the expected value 97% and the recognition frequency threshold value can be set as 4”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the camera share setting is a “minimum” camera share setting, as taught/suggested by Chen, to modify (or “further modify”) the system/method of Mori, as modified, because this would lead to the predictable results of a more accurate and flexible system/method which provides for searching a minimum value based on user’s choice Chen ¶ 31 – “recognition accuracy thereof can achieve the expected value”).

	As per claims 10 and 26, Mori, as modified, teaches the system according to claim 1 and the method according to claim 17.
Mori, as modified, doesn’t teach/suggest 
wherein the camera selection unit is additionally configured to enable the user to set, for each selected video camera, the minimum number of appearances of the searched face or vehicle license plate number or object in the camera view area  (“[0040] When the vehicle tracking system detects vehicles having the same plate number appear in multiple cameras and a number of appearance times reaches the recognition frequency threshold value” and ¶ 31 – “it can be estimated that the vehicle has to be recognized by at least four different cameras such that the recognition accuracy thereof can achieve the expected value 97% and the recognition frequency threshold value can be set as 4”. Here, the plate number in Chen is also suggestive of face and object, at least because plate numbers and faces are simply different types of “objects” that can be searched)
However, Chen, in an analogous art of a method and a system for integrating multiple camera images to track a vehicle (Abstract), teaches/suggests the concept(s) of:
wherein the camera selection unit is additionally configured to enable 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of wherein the camera selection unit is additionally configured to enable the user to set, for each selected video camera, the minimum number of appearances of the searched face or vehicle license plate number or object in the camera view area, as taught/suggested by Chen, to modify (or “further modify”) the system/method of Mori, as modified, because this would lead to the predictable results of a more accurate and flexible system/method which provides for searching a minimum value based on user’s choice in order to achieve a desired recognition accuracy for the search (Chen ¶ 31 – “recognition accuracy thereof can achieve the expected value”).

Claim(s) 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Patent Application Publication 20210064885) in view of Oguz (US Patent Application Publication 20070074251) and further in view of Matsubara (US Patent Application Publication 20180081908), as applied to claims 1 and 17  above, and further in view of Dharwada (US Patent Application Publication 20120191223).

	As per claims 11 and 27, Mori, as modified, teaches the system according to claim 1 and the method according to claim 17.
Mori
wherein the GUI additionally contains the unit for building the logic chains, enabling the user to set the video cameras sequence corresponding to a supposed motion path of the searched person or a vehicle or an object
However, Dharwada, in an analogous art of system and method for automatically selecting sensors, such as video cameras (¶¶ 1-2), teaches/suggests the concept(s) of:
wherein the GUI additionally contains the unit for building the logic chains, enabling the user to set the video cameras sequence corresponding to a supposed motion path of the searched person or a vehicle or an object (see at least “[0011] One or more embodiments of this disclosure relate to the use of a touch sensitive system and intuitive gestures to support camera selection in a monitoring or surveillance environment, which can improve operator situation awareness and response….First, gestures are used to specify a region of interest based on which the system automatically selects the cameras that cover the region selected. Second, gestures are used to specify a path of interest based on which the system will automatically select the sequence of cameras that cover the path specified. Third, operators can specify the region or path using direct gestures, and these operators are not required to memorize asset IDs and/or camera numbers or names in order to select them.”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of Dharwada, to modify (or “further modify”) the system/method of Mori, as modified, because this would lead to the predictable results of a more reliable and effective system/method which provides a quick and coordinated view of a desired motion path (Dharwada ¶ 2 – “quick and coordinated when problems occur”).

Claim(s) 12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Patent Application Publication 20210064885) in view of Oguz (US Patent Application Publication 20070074251) and further in view of Matsubara (US Patent Application Publication 20180081908), as applied to claims 5 and 21 above, and further in view of Chung (US Patent Application Publication 20160283797).

As per claims 12 and 28, Mori, as modified, teaches the system according to claim 5 and the method according to claim 21.
Mori, as modified, doesn’t teach/suggest 
wherein [[the]] at comparison of all detected objects, each object found in the video data from the first video camera is compared with each object from each subsequent chosen video camera
 However, Chung, in an analogous art of a surveillance system and method (Abstract), teaches/suggests the concept(s) of:
wherein [[the]] at comparison of all detected objects, each object found 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of wherein [[the]] at comparison of all detected objects, each object found in the video data from the first video camera is compared with each object from each subsequent chosen video camera, as taught/suggested by Chung, to modify (or “further modify”) the system/method of Mori, as modified, because this would lead to the predictable results of a more reliable and efficient system/method capable of keeping trace of the same object detected by different cameras throughout a wide area covered by the different cameras (see ¶ 11 – “ secure continuation and reliability in object tracing” and ¶ 12 – “secure efficiency of a surveillance system”).

Claim(s) 13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Patent Application Publication 20210064885) in view of Oguz (US Patent Application Publication 20070074251) and further in view of Matsubara (US Patent Application Publication 20180081908), as applied to claims 5 and 21 above, and further in view of Alcantara (US Patent Application Publication 20190294631).

As per claims 13 and 29, Mori, as modified, teaches the system according to claim 5 and the method according to claim 21,
 wherein the objects detected are compared by the visual similarity calculated using [artificial intelligence] (Mori ¶ 28 – “The investigation assist system 1 includes at least an artificial intelligent (AI) integration server 10” and Mori “[0058] For example, the vehicle search server 80 uses the learned model for the vehicle search server 80 to detect and extract vehicle information related to an object (vehicle) shown in the captured video data of each of the cameras C1 to C20, and to execute search processing of a vehicle satisfying the vehicle search condition included in the verification instruction from the AI-integration server 10 by referring to the database 82. The vehicle search server 80 outputs, as a processing result, the thumbnail (image) of a vehicle satisfying the vehicle search condition, vehicle information, and a score indicating the likelihood of the thumbnail”). 
Mori, as modified, doesn’t teach/suggest teach that the [artificial intelligence] method used is “a neural network”
Alcantara, in an analogous art of  methods, systems, and techniques for interfacing with a user to facilitate an image search for an object-of-interest (¶ 2), teaches/suggests the concept(s) of:
that the [artificial intelligence] method used is “a neural network” (at least ¶ 4 – “training, by using the facet image training set, an artificial neural network to classify the type of facet when a sample image comprising the type of facet is input to the artificial neural network; classifying the sample image using the artificial neural network to assess whether the sample image depicts the type of facet; and after the sample image has been classified, searching the sample image for the type of facet”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the [artificial intelligence] method used is “a neural network”, as taught/suggested by Alcantara, to modify (or “further modify”) the system/method of Mori, as modified, because this would lead to the predictable results of a more efficient system/method that can automatically learn from, classify and analyze search data, and provide efficient search results (Alcantara ¶ 3 – “to increase the efficiency with which an object-of-interest can be identified using a video surveillance system”).

Claim(s) 14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Patent Application Publication 20210064885) in view of Oguz (US Patent Application Publication 20070074251) and further in view of Matsubara (US Patent , as applied to claims 1 and 17 above, and further in view of Rajpara (US Patent 10776399).

As per claims 14 and 30, Mori, as modified, teaches the system according to claim 1 and the method according to claim 17, 
wherein the GUI additionally contains a similarity percentage setting unit enabling the user to set a minimum […] similarity of the faces when comparing the faces in the face search mode (see below image from Mori Figure 4. As can be seen in FIG. 4, user can select image similarity criteria for the search, include “Low”, “Middle”, or “High” similarity, which would necessarily include an acceptable similarity range, including a minimum similarity) 

    PNG
    media_image1.png
    262
    434
    media_image1.png
    Greyscale

a minimum […] similarity of vehicle license plate numbers when comparing them in the vehicle license plate number search mode (see above image from Mori Figure 4), 
wherein, if the resulting similarity  […] exceeds the set minimum percentage, the system will consider that the faces or vehicle license plate numbers are similar to a sufficient degree and show them in the search Mori Figure 4 and Mori “[0076] The search screen WD1 shown in FIG. 4 has an input field CON1 for various search conditions regarding an object (for example, a person) shown in the captured video data. When the person information is searched, the captured video data of one or more cameras selected or designated by the operation of the operator is a search target”, the search results is according to the search inputs indicated by the user, as exemplified in Mori ¶ 120 – “when the person search server 60 extracts a person who matches the characteristics of the person search condition CH1 (St3, match), the person search server 60 returns a processing result (see above) including the thumbnail of the person to the AI-integration server 10 (St4). On the other hand, when the person search server 60 cannot extract a person who matches the characteristics of the person search condition CH1 (St3, mismatch), the person search server 60 returns a processing result indicating that there is no corresponding person information to the AI-integration server 10 (St5)” and Mori ¶ 122 – “When the vehicle search server 80 extracts a vehicle matching the characteristics of the vehicle searching condition CH2 (St7, match), the vehicle search server 80 returns a processing result including the thumbnail of the vehicle (see above) to the AI-integration server 10 (St8). On the other hand, when the vehicle search server 80 cannot extract the vehicle that matches the characteristics of the vehicle search condition CH2 (St7, mismatch), the 
Mori, as modified, doesn’t teach/suggest 
that the minimum similarity is a “percentage”
However, Rajpara, in an analogous art of document analytics for documents being searched (Abstract and Col 4:19-46), teaches/suggests the concept(s) of:
that the minimum similarity is a “percentage” (Col 8:17-26 – “the system enables a user to enter a number or percentage (e.g., 25, etc.) in a percentage field 304. In some implementations, the percentage may be a minimum percentage of similarity required for documents to be included in the search results…any document having text that meets or exceeds the threshold percentage will appear in the search results (e.g., having 25% of text similar to the selection of text in the seed document DocID1).”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the minimum similarity is a “percentage”, as taught/suggested by Rajpara, to modify (or “further modify”) the system/method of Mori, as modified, because this would lead to the predictable results of a more user-friendly system/method that allows search criteria to be more specific to satisfy users who which to have more to specificity regarding the similarity level for their search results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
The following are pertinent at least for describing object search in an image or set of images, and a minimum and maximum object size search:
Wang (US 20090010490 A1). See at least “ [0083] c) if the difference between det_maxHeights of detections is smaller than a specified person height variation threshold, delete the detection with significantly less 3-D volume (e.g., the product of det_maxHeight and det_masArea for one connected component is less than two thirds of the product for the other connected component) (a strong local maximum has higher priority over a weak one); [0084] d) if the difference between maximum heights of detections is more than one foot, delete the detection with smaller det_maxHeight if the detection with greater height among the two is less than the specified maximum person height, or delete the detection with greater det_maxHeight if the maximum height of that detection is greater than the specified maximum person height (a local maxima with a reasonable height has higher priority over a local maximum with an unlikely height)”.
Marcheselli (US 20140079282 A1). See at least Table 2 (after ¶ 117) – “its height has to be less than or equal to the specified 
Wang (US 20190019017 A1). See at least Table 2 (after ¶ 116) – “its height has to be less than or equal to the specified minimum person height” and “[0163]…If the maximum height at the suboptimal location is greater than the predefined maximum person height (block 192), stop the search and exit” and “[0185]…the specified minimum person height”
Distante (US 8543525 B2). See at least Claim 1 – “detecting in said search region of said filtered image the at least one object, the detecting comprising using an operator that includes a definition of a minimum and a maximum dimension associated with the at least one object”.
The following prior art(s) also teach/suggest “wherein the GUI additionally contains the unit for building the logic chains, enabling the user to set the video cameras sequence corresponding to a supposed motion path of the searched person or a vehicle or an object” (of claims 10 and 26):
Plocher (US 20110285851). See at least “[0020]…anticipated paths and other information about the intruder may be calculated with the aid of algorithm 41 and inputs from symbols 39 and 42, 43 and 44. 
Westmacott (US 20160373639). See at least Claim 15 – “wherein enabling access to the image information comprises enabling selection of surveillance cameras along the paths and displaying image information for the paths of the user devices.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Gabriel Mercado/Examiner, Art Unit 3685                                                                                                                                                                                                        

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175